GREENE, Judge,
concurring in the result.
The trial court denied Plaintiffs’ motion for summary judgment with regard to insurance coverage by New South Insurance Company (New South) for Wesley Philips’ negligence. As Plaintiffs did not appeal from that determination, the correctness of that ruling is not before this Court.1 Accordingly, I would not address the issue discussed in part A of the majority opinion.
With respect to the order of the trial court that the New South policy provides coverage to Teresa and Ted Helms if they are held liable under the family purpose doctrine, I agree the trial court must be reversed. As noted by the majority, the policy excludes coverage for “the ownership, maintenance or use of . . . [a]ny vehicle, other than your covered auto, which is . . . owned by you.” The “covered” *310autos in the New South policy were a 1992 Chevrolet and a 1995 Honda. The 1989 Pontiac operated by Wesley Philips at the time of the accident, although owned by Teresa and Ted Helms, was not a covered auto under the New South policy. Plaintiffs do not argue in their briefs to this Court that the New South policy, as read by this Court, contravenes the purposes of the Financial Responsibility Act and thus must be construed so as to provide coverage. Accordingly, I would not address that issue.

. Plaintiffs did assign error to the denial of their motion for summary judgment, but that is not sufficient to raise the issue on appeal. See N.C.R. App. P. 3 (outlining procedure for appealing from judgments and orders).